JONES, Judge,
dissenting:
I respectfully dissent.
The provisions of La.C.C.P. art. 1464 give the trial court wide discretion in determining whether an independent medical examination should be ordered. Walker v. Marcev, 427 So.2d 678 (La.App. 4th Cir.1983), writ den., 433 So.2d 182 (La.1983). Absent an abuse of discretion, the trial court judge should not be overruled.
I see no abuse of discretion on the part of the trial court judge in this case where the plaintiff has already submitted to two independent medical examinations set up specifically by the defendant and has made all records from his treating physicians available to defendant.
For these reasons, I would deny the writ.
WALTZER, J., dissents for the reasons assigned by JONES, J.